OPINION. In the instruction moved for appellant, the facts in evidence, that he was a member of the firm of Gatlin & Co., the owners of the saloon at Ticon, and that Wilkerson was merely the bar-tender, are ignored, and the instruction was properly refused. If the doctor had handed the dollar to some person going to Ticon, who had no interest in the saloon, and requested him to purchase for him a quart of his favorite whiskey, at the saloon of Gatlin & Co., where it was kept, and he had done so, it would have been a sale at Ticon. But the money was handed to appellant at Mulberry, and he went to the saloon at Ticon, of which he was part owner, got the whiskey, returned, and delivered it to the doctor at Mulberry, so it was in legal effect a sale by appellant at Mulberry. The instruction given by the court to the jury was a correct announcement of the law, applicable to the facts in evidence. To decide otherwise might open a wide gap for invasion, by keepers of saloons, or liquor sellers, of districts placed under the protection of local option law for the protection of churches and schools. One engaged in the sale of liquors, might go to such a district, receive money and orders for liquors from any ¡number of persons, go back to his place of business, fill the orders, return to the district and deliver the liquors without being subject to indictment. Whilst the courts should administer the law fairly and ompartially, they should not favor schemes for its evasion. Affirmed.